Per. Curiam. —
It would be singular, were the defendant’s suit against the plaintiff, for the money lent'on the pawn, which was affirmative of the present plaintiff’s property in the thing, allowed to be evidence of a conversion at the time ; nor would the seizing of it in execution, if legally done,' have a greater effect. Even the present plaintiff’s suit for a former conversion, though affirmative of the fact, may have been abandoned because it was discovered to be unfounded; and it would be unjust to estop him-from asserting the contrary, for the same reason that a judgment against a plaintiff who had sued before his cause of action had - arisen, will not conclude him in an action brought at the proper, time. Lastly, the presumption founded on the natural course of transactions, that the demand and refusal of the same day, had, preceded the writ, was one that might be left to the jury.
Judgment affirmed.